Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, and 5-10 (species I) in the reply filed on 02/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US9028572(US’572).
Regarding claims 1- 3, US’572 discloses a polishing composition comprising abrasive treated with at least one silane compound such as aminosilane compound.


    PNG
    media_image1.png
    188
    275
    media_image1.png
    Greyscale


US’572 discloses that the aminosilane compound can be present in the polishing composition in any suitable amount. Preferably, the polishing composition comprises about 50 ppm to about 2000 ppm (e.g., about 100 ppm to about 1000 ppm, about 200 ppm to about 800 ppm, about 250 ppm to about 700 ppm, or about 275 ppm to about 600 ppm) aminosilane compound (col.5, lines 43-55).
US’572 discloses that the particle size of a particle is the diameter of the smallest sphere that encompasses the particle. The abrasive particles can have any suitable particle size. The abrasive particles have an average particle size of about 5 nm or more (e.g., about 10 nm or more, about 15 nm or more, about 20 nm or more, or about 30 nm or more). The abrasive particles can have an average particle size of about 150 nm or less (e.g., about 130 nm or less, about 80 nm or less, about 50 nm or less, or about 30 nm or less). Accordingly, the abrasive particles can have an average particle size of about 10 nm to about 150 nm (e.g., about 20 nm to about 130 nm, about 15 nm 
US’572 discloses that the particle is treated does not cover all of the available silanol sites on the particle. Typically, the treated abrasive particles have a surface coverage of the available silanols of about 2% or more (e.g., about 4% or more, about 8% or more). The treated abrasive particles preferably have a surface coverage of the available silanols of about 50% or less (e.g., about 30% or less, about 20% or less, or about 10% or less). Preferably, the treated abrasive particles have a surface coverage of the available silanols of about 2% to about 50% (e.g., about 2% to about 30%, about 2% to about 20%, or about 4% to about 15%). The surface silanol concentration can be estimated using a typical value of 5 SiOH/nm2 for silica and the BET surface area of the silica(col.5, lines 29-42).
Regarding claim 5, US’572 discloses that any suitable amount of abrasive can be present in the polishing composition. Typically, about 0.01 wt. % or more (e.g., about 0.05 wt. % or more) abrasive will be present in the polishing composition. The amount of abrasive in the polishing composition typically will be about 30 wt. % or less(col. 4, lines 32-48).
 
    PNG
    media_image1.png
    188
    275
    media_image1.png
    Greyscale

.
Claim(s) 1 - 3 and 7 - 10 is/are rejected under 35 U.S.C. 102(a)(1)102/(a)(2) as being anticipated by US 20150376461(US’461).
Regarding claims 1 - 3, US’461 discloses a chemical-mechanical polishing concentrate includes at least 10 weight percent of a colloidal silica abrasive particle dispersed in a liquid carrier having a pH in a range from about 1.5 to about 7. The colloidal silica abrasive includes an aminosilane compound or a phosphonium silane compound incorporated therein. The concentrate may be diluted with at least 3 parts water per one part concentrate prior to use(abstract). 
US’461 discloses that the colloidal silica abrasive particles may include a low level of the aminosilane compound bonded to the surface, for example, to less than 4% (e.g., less than 3%, or less than or equal to 2%) of the silanol groups on the surface (assuming 4.5 SiOH per nm2 and the BET surface area of the silica)([0029]).
US’461 discloses that aminosilane compounds are the most preferred nitrogen-containing compound. Such aminosilane compounds may include primary aminosilanes, secondary aminosilanes, tertiary aminosilanes, quaternary aminosilanes, 
US’461 discloses that the molar ratio of the aminosilane compound to silica in the colloidal silica abrasive particles is preferably less than about 10% (e.g., less than about 8%, less than about 6%, less than about 5%, less than about 4%, or less than about 2%). The molar ratio is also preferably (although not necessarily) greater than about 0.1% (e.g., greater than about 0.2% or greater than about 0.3%)([0018]).

US’461 discloses that colloidal silica abrasive particles may further have substantially any suitable primary particle size. In certain embodiments, the primary particle size may be in a range from about 15 to about 35 nm (e.g., from about 20 to about 30 nm). Moreover, it may be advantageous for the primary particles to all have about the same size (such that the colloidal silica has a narrow primary particle size distribution)([0036]).
Regarding claims 7 – 9, US’461 discloses that potassium hydroxide was added to polishing compositions 3I through 3K to adjust the pH([0102]).US’461 discloses that the pH is the range from about 3 to about 7, the buffering agents preferably have a pKa in range from 3.5 to about 5.5. Such buffering agents may include, for example, formic acid, glycolic acid, acrylic acid, 2-thiazolamine, melamine and trimethylamine ([0048]).
Regarding claim 10, US’461 discloses that the chemical-mechanical polishing composition may optionally further include a uniformity additive for improving the within wafer uniformity of the polishing rate (e.g., a wafer edge to center polishing rate ratio or difference). The uniformity additive may include, for example, polyethers such as polyethylene glycol and polyether amine, polyalcohols such as ethylene glycol, propylene glycol, and polyvinyl alcohol, and/or amine containing compounds such as an aminophenol, an hydroxypyridine, and cetyl trimethylammonium bromide([0049]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018012174A1(US20190256742 is cited).
Regarding claims 1-3, US’742 discloses a polishing composition comprising silica. The silanol group density of the silica (abrasive grains) is preferably from 0.5 2 to 5.0 groups/nm2, more preferably from 0.8 groups/nm2 to 3.0 groups/nm2, and particularly preferably from 1.0 groups/nm2 to 2.0 groups/nm2 ([0045]).
The silica may have the surface modified. Specifically, a colloidal silica having an organic amine immobilized on the surface can be obtained by coupling a silane coupling agent having an alkylamine group, such aminopropyltriethoxysilane, to the colloidal silica([0048]). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP2144.05).
Regarding claims 7 - 9, US’742 discloses that the polishing composition comprises basic compound. Specific examples of the alkali include hydroxides of alkali metals, such as potassium hydroxide; amines such as ammonia, ethylenediamine, and piperazine; and salts of quaternary ammoniums such as tetramethylammonium and tetraethylammonium. These pH adjusting agents can be used singly or as mixtures of two or more kinds thereof ([0054]).
Regarding claim 10, US’742 discloses that the polishing composition according to an embodiment of the present invention may further include, if necessary, other components such as an oxidizing agent, a metal anticorrosive, an antiseptic agent, an antifungal agent, a water-soluble polymer, and an organic solvent for dissolving a sparingly soluble organic substance ([0055]).
s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018012174A1(US20190256742 is cited) as applied to claim 1 above, further in view of US9028572.
Regarding claims 5-6, US’742 discloses a polishing composition comprising silica setforthabove. The silanol group density of the silica (abrasive grains) is preferably from 0.5 groups/nm2 to 5.0 groups/nm2, more preferably from 0.8 groups/nm2 to 3.0 groups/nm2, and particularly preferably from 1.0 groups/nm2 to 2.0 groups/nm2 ([0045]).
US’742 discloses that the silica may have the surface modified. Specifically, a colloidal silica having an organic amine immobilized on the surface can be obtained by coupling a silane coupling agent having an alkylamine group, such aminopropyltriethoxysilane, to the colloidal silica ([0048]).
The silica has a true density of 1.90 g/cm3 or higher (claim 6).
The average primary particle size of the silica (abrasive grains) is preferably from 5 nm to 200 nm ([0043]).
The content of the silica is preferably 0.002% by mass or more and less than 8% by mass ([0050]).
But it is silent about the content of the amine silane in the polishing composition.
US’572 discloses that the aminosilane compound can be present in the polishing composition in any suitable amount. Typically, the polishing composition comprises about 30 ppm or more (e.g., about 50 ppm or more, about 100 ppm or more, about 200 ppm or more, about 300 ppm or more, about 400 ppm or more, or about 500 ppm or more) aminosilane compound. The polishing composition preferably comprises about 2000 ppm or less (e.g., about 1000 ppm or less, about 800 ppm or less, or about 600 
Thus,itwouldhavebeenobviousto oneofordinaryskillin thearttoutilize theaminosilaneamountasapplicantsetforthin theclaims,motivatedbythefactthatUS’572 disclosesthatsuchpolishingcompositionexhibit acceptable polishing rates and selectivity levels with respect to insulator materials used in wafer manufacture and poor manufacturing yields and meet the need for the removal rates of various layers (e.g., silicon nitride, silicon oxide) to be adjusted or tuned during CMP to meet the polishing requirements for particular devices( col..
Regarding claim 6, combined teaching of US’742 and US’572 discloses the polishing slurry comprising the silica and aminosilane
The silica has a true density of 1.90 g/cm3 or higher, the average primary particle size of the silica (abrasive grains) is preferably from 5 nm to 200 nm ([0043]) and the content of the silica is preferably 0.002% by mass or more and less than 8% by mass ([0050]). The aminosilane is aminopropyltriethoxysilane(Mw=221g/m) andthecontentofthe aminosilane is 30ppm (0.003%)-2000ppm(0.2%).
The prior art discloses the atleastoverlappingrangeofthe concentration of the organic silicon compound,the primary particle size of the silica,the true density of the silica , and the concentration of the silica setforthin theinstantapplication, the teaching of prior art discloses the at leastoverlappingrangeof the expression set forth in claim 6.
s 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9028572(US’572) as applied to claim 1 above, further in view of WO2018012174A1(US20190256742 is cited).
Regarding claim 6, US’572 discloses a polishing composition comprising abrasive treated with at least one silane compound such as aminosilane compound.
Each of the polishing compositions was prepared as described in Example 5. The amounts of aminopropyl triethoxysilane and colloidal silica that were added to each composition and the pH of each composition are indicated in Table 8.
 The aminosilane compound can be present in the polishing composition in any suitable amount. Typically, the polishing composition comprises about 30 ppm or more (e.g., about 50 ppm or more, about 100 ppm or more, about 200 ppm or more, about 300 ppm or more, about 400 ppm or more, or about 500 ppm or more) aminosilane compound. The polishing composition preferably comprises about 2000 ppm or less (e.g., about 1000 ppm or less, about 800 ppm or less, or about 600 ppm or less) aminosilane compound. Preferably, the polishing composition comprises about 50 ppm to about 2000 ppm (e.g., about 100 ppm to about 1000 ppm, about 200 ppm to about 800 ppm, about 250 ppm to about 700 ppm, or about 275 ppm to about 600 ppm) aminosilane compound.
The particle is treated does not cover all of the available silanol sites on the particle. Typically, the treated abrasive particles have a surface coverage of the available silanols of about 2% or more (e.g., about 4% or more, about 8% or more). The treated abrasive particles preferably have a surface coverage of the available silanols of about 50% or less (e.g., about 30% or less, about 20% or less, or about 10% or less). 
Any suitable amount of abrasive can be present in the polishing composition. Typically, about 0.01 wt. % or more (e.g., about 0.05 wt. % or more) abrasive will be present in the polishing composition. The amount of abrasive in the polishing composition typically will be about 30 wt. % or less.
Butitissilentabout thetruedensityofthesilica. 
US’742 discloses a polishing composition comprising silica. The silanol group density of the silica (abrasive grains) is preferably from 0.5 groups/nm2 to 5.0 groups/nm2, more preferably from 0.8 groups/nm2 to 3.0 groups/nm2, and particularly preferably from 1.0 groups/nm2 to 2.0 groups/nm2 ([0045]).
US’742 discloses that the silica may have the surface modified. Specifically, a colloidal silica having an organic amine immobilized on the surface can be obtained by coupling a silane coupling agent having an alkylamine group, such aminopropyltriethoxysilane, to the colloidal silica ([0048]). The average primary particle size of the silica (abrasive grains) is preferably from 5 nm to 200 nm ([0043]).
US’742 discloses that the true density of the silica (abrasive grains) is preferably more than 1.80 g/cm3 and 2.20 g/cm3 or less. By using a silica having such a true density, the polishing composition can be controlled more easily so as to have the desired specific relaxation rate ([0042]).

The aminosilane is aminopropyltriethoxysilane(Mw=221g/m) andthecontentofthe aminosilane is 30ppm (0.003%)-2000ppm(0.2%).
The prior art discloses the atleastoverlappingrangeofthe concentration of the organic silicon compound,the primary particle size of the silica,the true density of the silica , and the concentration of the silica setforthin theinstantapplication, the teaching of prior art discloses the at leastoverlappingrangeof the expression set forth in claim 6.
Regarding claims 7 - 9, US’742 discloses that the polishing composition comprises basic compound. Specific examples of the alkali include hydroxides of alkali metals, such as potassium hydroxide; amines such as ammonia, ethylenediamine, and piperazine; and salts of quaternary ammoniums such as tetramethylammonium and tetraethylammonium. These pH adjusting agents can be used singly or as mixtures of two or more kinds thereof ([0054]).
Regarding claim 10, US’742 discloses that the polishing composition according to an embodiment of the present invention may further include, if necessary, other components such as an oxidizing agent, a metal anticorrosive, an antiseptic agent, an antifungal agent, a water-soluble polymer, and an organic solvent for dissolving a sparingly soluble organic substance ([0055]).
s 1 and 5 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150376461(US’461).
Regarding claims 1 and 5, US’461 discloses a chemical-mechanical polishing concentrate includes at least 10 weight percent of a colloidal silica abrasive particle dispersed in a liquid carrier having a pH in a range from about 1.5 to about 7. The colloidal silica abrasive includes an aminosilane compound or a phosphonium silane compound incorporated therein. The concentrate may be diluted with at least 3 parts water per one part concentrate prior to use(abstract). 
US’461 discloses that the colloidal silica abrasive particles may include a low level of the aminosilane compound bonded to the surface, for example, to less than 4% (e.g., less than 3%, or less than or equal to 2%) of the silanol groups on the surface (assuming 4.5 SiOH per nm.sup.2 and the BET surface area of the silica)([0029]).
US’461 discloses that aminosilane compounds are the most preferred nitrogen-containing compound. Such aminosilane compounds may include primary aminosilanes, secondary aminosilanes, tertiary aminosilanes, quaternary aminosilanes, and multi-podal (e.g., dipodal) aminosilanes. The aminosilane compound may include substantially any suitable aminosilane, for example, a propyl group containing aminosilane, or an aminosilane compound including a propyl amine. Examples of suitable aminosilanes may include bis(2-hydroxyethyl)-3-aminopropyl trialkoxysilane, diethylaminomethyltrialkoxysilane, (N,N-diethyl-3-aminopropyl)trialkoxysilane), 3-(N-styrylmethyl-2-aminoethylaminopropyl trialkoxysilane, aminopropyl trialkoxysilane, (2-N-benzylaminoethyl)-3-aminopropyl trialkoxysilane), trialkoxysilyl propyl-N,N,N-trimethyl ammonium, N-(trialkoxysilylethyl)benzyl-N,N,N-trimethyl ammonium, 
US’461 discloses that the molar ratio of the aminosilane compound to silica in the colloidal silica abrasive particles is preferably less than about 10% (e.g., less than about 8%, less than about 6%, less than about 5%, less than about 4%, or less than about 2%). The molar ratio is also preferably (although not necessarily) greater than about 0.1% (e.g., greater than about 0.2% or greater than about 0.3%)([0018]). Whentheaminosilaneis(aminopropyl)trimethoxylsilane(Mw=179.29), US’461 discloses overlappingrange becauseitisknown that mole=mass/molecular weight. The reference differs from Applicant's recitations of claims by not disclosing. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
 Regarding claim 6, US’461 discloses aminosilane can be (aminopropyl)trimethoxylsilane(Mw=179.29).
US’461 discloses a chemical-mechanical polishing concentrate includes at least 10 weight percent of a colloidal silica abrasive particle dispersed in a liquid carrier 
US’461 discloses that the molar ratio of the aminosilane compound to silica in the colloidal silica abrasive particles is preferably less than about 10% (e.g., less than about 8%, less than about 6%, less than about 5%, less than about 4%, or less than about 2%). The molar ratio is also preferably (although not necessarily) greater than about 0.1% (e.g., greater than about 0.2% or greater than about 0.3%)([0018]).
US’461 discloses that colloidal silica abrasive particles may further have substantially any suitable primary particle size. In certain embodiments, the primary particle size may be in a range from about 15 to about 35 nm (e.g., from about 20 to about 30 nm). Moreover, it may be advantageous for the primary particles to all have about the same size (such that the colloidal silica has a narrow primary particle size distribution)([0036]).
US’461 discloses that the colloidal silica abrasive particles may advantageously have a density greater than about 1.90 grams/cm3 ([0054]).
The prior art discloses the atleastoverlappingrangeofthe concentration of the organic silicon compound,the primary particle size of the silica,the true density of the silica , and the concentration of the silica setforthin theinstantapplication, the teaching of prior art discloses the at leastoverlappingrangeof the expression set forth in claim 6.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731